 Case 2:14-cv-04020-AKT      Document FAX
                ** INBOUND NOTIFICATION; 201RECEIVED
                                               FiledSUCCESSFULLY*
                                                     04/28/21 Page 1 of 1 PageID #: 2109
TIME RECEIVED                                REMOTE CSID       DURATION       PAGES    STATUS
April 27. 2021 at 3;03;14 PM EDT                               38             l        Received




 VIAUSMAIL                                                           A ril 27, 2021
 United States District Court
 Eastern District of New York
 Long Island Courthouse
 100 Federal Pl~                                                                                  FILED
                                                                                           IN CLERK'S OJ:i:'ICS
 Central Islip, NY 11722                                                              U,S, 01$TF?ICi CGURT "M--0,N,V,

 Honorable A. Kathleen Tomlinson
 United States Magistrate Judge
                                                                                      *         -APR 28 2021"     *
 United States District Court                                                         .LONG ISLAND OFFICE
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

                 Re:               Ajay Bahl v. New York College ofOsteo athic Medicine ofN_ew ·
                                   York Institute ofTechnology, et al., 14- v..04020 (AK:l')
                                                                          1



 Dear Judge Tomlinson:                                           .
         Plaintiff Ajay Bahl in the above above-referenced action write to respectfully request a
 one-week extension from the ordered April 28, 2021 deadline to May 5, 2021 for submission of
 the status report. This is plaintiffs first request for extension, as the pi vious two extension
 request were not joint requests as they were accordingly due to the ne ds of defendant NYIT.
 No other scheduling deadlines will be affected. Opposing counsel for YIT consent to 1;he 1-
 week extensio.n. Plaintiff's request this extension in part due to need· g more time to review a
 recently received 14-page responsive docwnent to· a request that has b en pending for over 5
 years, and also due to needing more time to review and confer the firs draft of defendants ·
 proposed letter that  was  provided within past week. Plaintiff has fin examinations for his fall
 term this week and made repeated efforts to attempt to engage Defen ants early in ·the month
 when he was more available. Plaintiff }?.as continued to confer with th pro se legal assistance
 office, however, despite best efforts the process has been incredibly c ,allenging. Considering
 the court's 4/16 ord~r stating the court does not intend to extend the te further, plaintiff
 request in the alternative (if the general request for extension of joint tatus report is not
 granted), the court allow for a 1 week of extension to May 5 of plainti s bullet point list of
 out~tanding discovery items initially ordered to be included at the end of status report. Thank
 you for Your Honor's consideration of Plaintiff's request.

 Respectfully Submitted,

 Plaintiff
        Isl
 Ajay Bahl

 151 Wentworth Avenue
 Albertson, NY i 1507
 Email: abah12323@gmail.com
 Phone: (516) 698-3977
